Endicott, J.
The St. of 1869, c. 415, concerning the manufacture and sale of intoxicating liquors, gives authority in § 27 to the importer of liquor of foreign production to own, possess, keep and sell the same in the original casks or packages in which it was imported. The case finds that the liquor, sold by the plaintiffs, was sold in the casks and packages in which it was imported by them. This they had the right to do, the statute authorizing them, as importers, to sell in this manner. As they were thus authorized, the numerous cases cited by the defendant to support the position, that a sale is void when the seller knows that the article sold is to be used for an illegal purpose, have no application to this sale. The statute does not attempt to impose any restriction whatever upon the sale of liquor by an importer in the original packages, and it is not to be inferred from other provisions of the statute that a sale so authorized is illegal in any aspect. Sales by importers may be made as if no statute prohibiting or regulating sales existed in this state. The rulings of the presiding judge on this point were strictly correct.

Exceptions overruled.